Citation Nr: 0923131	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

3.  Entitlement to a compensable rating for a hiatal hernia.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Veteran presented testimony at a hearing before the RO in 
November 2003.  A transcript of the hearing has been 
associated with the Veteran's claim file.

By way of background, the Veteran's PTSD service connection 
claim was reopened and both his PTSD service connection claim 
and hiatal hernia increased rating claim were remanded for 
further procedural and evidentiary development by a Board 
decision issued in August 2005.  After completing the 
requested development, the AMC readjudicated the claims, as 
reflected by a May 2009 supplemental statement of the case.  
Because the benefits sought remain denied, the claims have 
been returned to the Board for further review.

The issues of entitlement to a compensable rating for a 
hiatal hernia and entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The more probative medical opinions of record fail to 
diagnose the Veteran with PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by a September 2005 
letter, which was sent after the Board reopened the Veteran's 
previously denied PTSD claim and advised the Veteran of the 
information he should submit to support his PTSD claim, 
including the information required for stressor 
corroboration.  The Veteran's claim was subsequently 
readjudicated, as reflected by a May 2009 supplemental 
statement of the case. 

As to the VA's duty to assist, the Veteran's service medical 
records and VA treatment records have been obtained, and 
requests for stressor-corroboration research were submitted 
to the appropriate research entities.  Furthermore, no 
available evidence identified by the Veteran as relevant has 
not been obtained, and the Veteran was provided with a VA 
PTSD examination.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.



II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD, a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as the result of 
several in-service stressors asserted at various points 
during the pendency of his claim, namely his cargo plane 
receiving fire upon the Veteran's arrival in Saudi Arabia, 
his close proximity to opposing forces, various duties 
performed in armored vehicles, witnessing a fellow service 
member's death when he stepped on a mine, and a tank 
explosion in camp during demolitions.  Additionally, at his 
April 2009 VA PTSD examination, the Veteran reported being 
ordered by his supervisor to kill a group of people passing 
through his perimeter, then being informed that he had killed 
a four-member family, including a child.

The Veteran's service personnel records reflect that he 
underwent a mental status evaluation in June 1992, at which 
time he was diagnosed with a personality disorder, not 
otherwise specified, which was characterized as so severe as 
to significantly impair the Veteran's ability to function in 
the military; therefore, discharge was recommended, and the 
Veteran separated from service in July 1992.  

Since service, the Veteran has been afforded five VA PTSD 
examinations (in March 1994, May 1999, January 2004, June 
2008, and April 2009), none of which contain a diagnosis of 
PTSD.  Rather, these reflect diagnoses of depressive 
disorder, not otherwise specified; depressive disorder, not 
otherwise specified, with anxiety features; borderline 
personality disorder; dysthymic disorder; and schizoaffective 
disorder, depressive type.  

Notably, the two most recent VA examination reports (from 
June 2008 and April 2009) reflect those examiners' opinions 
that although the Veteran met the Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL HEALTH DISORDERS-IV (DSM-IV) criteria for a 
diagnosis of PTSD, the Veteran did not meet the DSM-IV 
stressor criteria.  The April 2009 examiner specifically 
stated that the Veteran did not meet the DSM-IV stressor 
criteria because he did not report any feelings of intense 
fear, helplessness or horror when reporting his in-service 
experiences, and he demonstrated symptoms of depression 
throughout the evaluation with no fluctuation in his mood 
when describing his in-service experiences.  The examiner 
extensively chronicled the Veteran's post-service psychiatric 
treatment and stated that the span of the Veteran's 
psychiatric treatment records from 1993 to the present 
indicated some variability in his diagnoses and the 
presentation of his mental signs and symptoms.  However, 
given the Veteran's demeanor and reported in-service 
stressors, the examiner declined to diagnose the Veteran with 
PTSD and opined that a link between a definite extreme 
traumatic stressor and the signs and symptoms of the 
Veteran's mental health disorder could not be established.

The Board acknowledges that the Veteran's VA and private 
treatment records reflect diagnoses of PTSD, including some 
psychiatric evaluations which reference the Veteran's reports 
of service-related stressors.  However, the Board finds that 
these diagnoses are less probative than the opinion rendered 
during the Veteran's April 2009 VA PTSD examination, as that 
opinion was rendered in response to a specific query 
regarding whether the Veteran had PTSD attributable to an in-
service stressor and after a thorough and comprehensive 
review of the Veteran's entire post-service psychiatric 
history.  

After considering all of the evidence of record and affording 
the most weight to the Veteran's recent comprehensive VA PTSD 
examination report conducted in May 2009, the Board finds 
that evidence of a current PTSD diagnosis has not been 
presented.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the Board finds that 
service connection for PTSD is not warranted.

Finally, the Board acknowledges its consideration of the 
Veteran's lay testimony when promulgating this decision, 
including the Veteran's assertions and hearing testimony 
regarding his in-service experiences and continued 
psychiatric problems since service.  Indeed, the Veteran is 
competent to report his psychiatric symptomology since 
service, and his medical treatment records reflect continuous 
psychiatric treatment since service.  However, the Veteran is 
not competent to render a diagnosis of PTSD or to attribute 
his symptoms to an event of service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (Lay persons are 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).  

Given the totality of the evidence, service connection for 
PTSD is not warranted, and the Veteran's appeal is therefore 
denied.


ORDER

Service connection for PTSD is denied.


REMAND

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Veteran was diagnosed 
with a personality disorder while in service.  The record 
currently reflects various other psychiatric disorders, to 
include depressive disorder, not otherwise specified; 
depressive disorder, not otherwise specified, with anxiety 
features; borderline personality disorder; dysthymic 
disorder; and schizoaffective disorder, depressive type.  
There is no opinion of record as to whether any currently 
diagnosed psychiatric disorder is related to his period of 
service and the behavior problems noted therein.  Such an 
opinion is necessary prior to a final determination of the 
Veteran's claim.

The Veteran is currently assigned a noncompensable rating for 
his service-connected hiatal hernia symptoms.  However, his 
most recent VA hiatal hernia examination was conducted more 
than five years ago, and as such, is too stale for an 
accurate assessment of the Veteran's current hiatal hernia 
symptomatology.  Therefore, a new examination is requested.

The Veteran must be informed of the importance of reporting 
to the scheduled examination(s), and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's VA outpatient 
treatment records from September 2008 to 
the present.

2.  Once the above-requested development 
is completed, return the claims folder to 
the examiner that examined the Veteran in 
April 2009 and request that an opinion be 
provided as to whether it is at least as 
likely as not (at a least a 50-50 
probability) that any currently diagnosed 
psychiatric disorder(s) had its (their) 
onset in or are otherwise related to his 
period of service.  If the examiner is no 
longer available, the record must be 
reviewed by a competent professional who 
is qualified to render the requested 
opinion.  If further examination is deemed 
necessary to render the requested opinion, 
it must be so scheduled.  The claims 
folder, to include the service treatment 
records, must be reviewed; such review 
must be reflected in the report provided.  
A complete rationale for the opinion 
expressed must be provided.

3.  Once the requested development is 
accomplished, schedule the Veteran for an 
examination to determine the current 
severity of his hiatal hernia 
symptomatology.  The examiner should also 
be provided with the Veteran's claims file 
and asked to fully review it; this review 
must be indicated in the examination 
report.  A complete rationale for all 
opinions expressed must be provided.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


